--------------------------------------------------------------------------------

EXHIBIT 10.3
   
SECURITIES PURCHASE AGREEMENT
   
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 31,
2010, is entered into by and between Deep Down, Inc., a corporation existing
under the laws of Nevada (the “Company”) and Flotation Investor, LLC, a Delaware
limited liability company  (the “Purchaser”).
 
WHEREAS, the Company, Cuming Corporation, a corporation existing under the laws
of the Commonwealth of Massachusetts (“Cuming”) and the stockholders of Cuming
entered into that certain Stock Purchase Agreement, dated May 3, 2010, as
amended, (the “SPA”) and, pursuant to which the Company agreed to purchase all
of the issued and outstanding shares of Cuming’s common stock;
 
 WHEREAS, concurrently herewith, the Company is assigning its rights under the
SPA to Cuming Flotation Technologies, LLC, an entity to be jointly owned by the
Company and Purchaser (the “LLC”);
 
 WHEREAS, concurrently herewith, the Company and Purchaser are entering into the
Amended and Restated Limited Liability Company Agreement of the LLC (the “LLC
Agreement”) which will provide for the governance of the LLC;
 
 WHEREAS, concurrently herewith, the LLC, Purchaser, the Company and Flotation
Technologies Inc. (“Flotec”) are entering into that certain Contribution
Agreement, dated as of the date hereof (the “LLC Contribution Agreement”),
pursuant to which (1) Flotec will contribute to the LLC all of the assets of
Flotec and the LLC will assume all of the liabilities of Flotec, (2) the Company
will contribute to the LLC (a) all of its rights and obligations under the SPA
and (b) a $1,400,000 cash contribution and (3) Purchaser will make a $22,350,000
cash contribution to the LLC; and
 
WHEREAS, in connection with the Company’s contribution to the LLC, the Company
desires to sell and issue to Purchaser, and Purchaser desires to purchase and
subscribe from the Company, twenty million (20,000,000) shares of the Company’s
common stock, par value $0.001 (the “Company Common Stock”).
 
NOW THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants contained in this
Agreement, the Company and the Purchasers hereby agree as follows:
  
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
AUTHORIZATION; PURCHASE AND SALE OF SECURITIES
  
1.1   Authorization.  The Company has, as of the date hereof, authorized the
issuance and sale to the Purchaser of twenty million (20,000,000) shares of
Company Common Stock (the “Shares”). The Shares are referred to herein as the
“Securities”.
 
1.2   Issuance and Sale of Securities.  At the Closing, subject to the terms and
conditions hereof, the Company shall issue and sell to Purchaser, and the
Purchaser shall purchase from the Company, the Shares for an aggregate purchase
price of $1,400,000 (the “Purchase Price”).
 
1.3   Conveyance Taxes.  The Company shall be liable for and shall hold the
Purchaser harmless against any Conveyance Taxes which become payable in
connection with the issuance, sale and delivery of the Securities.
 
ARTICLE II
 
CLOSING
 
2.1   Closing.
 
(a)   The Closing shall take place at 10:00 a.m. at the offices of Akin Gump
Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10036, on the day
on which all of the conditions set forth in Sections 5.1 and 5.2 hereof are
satisfied, or at such other location, date and time as may be agreed upon by the
Company and the Purchaser (the “Closing” and such date and time being called the
“Closing Date”).
 
(b)   At the Closing, the Company shall issue and deliver to Purchaser a stock
certificate or certificates, registered in the name of such Purchaser,
representing the Shares being purchased under this Agreement, and against
delivery of the stock certificate or certificates therefor, on the Closing Date,
Purchaser shall pay to the Company by wire transfer or by such other method as
may be reasonably acceptable to the Company, immediately available funds in an
amount equal to the Purchase Price.
  
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
  
The Company hereby represents and warrants to the Purchaser as follows, subject
to the exceptions, qualifications and disclosures provided in the LLC
Contribution Agreement with regard to the assets contributed thereunder:
 
3.1   Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada, is duly qualified to do business and in good
standing in each other jurisdiction in which it conducts business, has assets or
employees or maintains an office and has all requisite corporate power and
authority to own, lease and operate the assets used in its business and to carry
on its business as presently conducted.
  
 
2

--------------------------------------------------------------------------------

 
3.2   Authorization; No Conflicts.
 
The Company has all requisite power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by the Company of this
Agreement have been duly authorized by all requisite action of the
Company.  This Agreement constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.  The
Company’s execution, delivery and performance of this Agreement, its
consummation of the transactions contemplated hereby, and its compliance with
the provisions hereof will not (a) violate any provision of any Law applicable
to the Company, or any of their properties or assets or (b) conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute (with due notice or lapse of time, or both) a default or give rise to
any right of termination, cancellation or acceleration under, or result in the
creation of any Encumbrance upon any of the properties or assets of the Company
or under the Fundamental Documents or any contract to which the Company or its
subsidiaries is a party.
 
3.3   Capitalization.
 
(a)   As of December 23, 2010, the capital stock of the Company consists of Four
Hundred Ninety Million (490,000,000) shares of common stock of the Company, par
value $0.001 per share, and Ten Million (10,000,000) shares of preferred stock,
par value $0.001 per share, of which Two Hundred Five Million Three Hundred
Ninety-Nine Thousand One Hundred Fifty-Five (205,399,155) shares of common stock
of the Company were issued and outstanding.
 
(b)   The Securities have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, and free and clear of all Encumbrances, other than restrictions
on transfer under applicable securities laws.  The Company has reserved from its
duly authorized capital stock the shares of Company Common Stock issuable
pursuant to this Agreement.  All of the issued and outstanding equity securities
of the Company have been offered, issued and sold by the Company in compliance
with applicable federal and state securities Laws.
 
3.4   No Consent or Approval Required.
 
No consent, approval or authorization of, or declaration to or filing with, any
Person is required for the valid authorization, execution and delivery by the
Company of this Agreement, or for its consummation of the transactions
contemplated hereby, or for the valid authorization, issuance and delivery of
the Securities, other than those consents, approvals, authorizations,
declarations or filings which have been obtained or made, as the case may be.
 
3.5   Title to Assets, Properties and Rights.
 
The Company and its subsidiaries have good and marketable title to all
properties, interests in properties and assets (real, personal, intangible or
mixed) used by the Company and its subsidiaries in the conduct of its business,
free and clear of all Encumbrances except for any Encumbrances that could not
reasonably be expected to have a material adverse effect on the Company and its
Subsidiaries (a “Material Adverse Effect”).
  
 
3

--------------------------------------------------------------------------------

 
 
3.6   Compliance; Licenses and Permits.
 
The Company and its subsidiaries have complied in all material respects with,
and neither the Company nor any of its subsidiaries is in violation in any
respect of, any Law or Permit applicable to the business of the Company and its
subsidiaries as presently or previously conducted, or as currently proposed to
be conducted.  The Company and its subsidiaries have all licenses and permits of
all Governmental Authorities (collectively, “Permits”) which are required for
the conduct of the business presently or previously conducted by the Company and
its subsidiaries, which Permits are in full force and effect, and no violations
are outstanding or uncured with respect to any such Permits and no Proceeding is
pending or, to the best knowledge of the Company, threatened to revoke or limit
any such Permits.
 
3.7   Litigation.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
there is no action, suit, customer claim, counterclaim, proceeding or
investigation at law or in equity or by or before any Governmental Authority or
other agency (collectively, “Proceedings”) now pending or, to the best knowledge
of the Company, threatened against or by the Company or its subsidiaries, or
affecting the Company or its subsidiaries or any of their respective assets or
properties, nor, to the best knowledge of the Company, does there exist any
basis for any such pending or threatened Proceeding.
 
3.8   SEC Reports; Financial Statements.
 
Except with regard to the report filed by the Company for the quarterly period
ended June 30, 2009, during the two (2) years prior to the date hereof, the
Company has filed all reports required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments disclosed therein.
  
 
4

--------------------------------------------------------------------------------

 
  
3.9   Material Changes.
 
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that has had or that would reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, and other liabilities incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer or director, except
pursuant to existing Company stock option or restricted stock plans.  The
Company does not have pending before the Commission any request for confidential
treatment of information.  The Company is not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at the Closing,
will not be Insolvent (as defined below).  For purposes of this Section 3.9,
“Insolvent” means (i) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total indebtedness, (ii) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature, or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
3.10   Litigation.
 
There is no Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Securities or (ii)
except as specifically disclosed in the SEC Reports, would, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Reports.  There has not been, and to the
knowledge of the Company, there is not pending any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such).  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.
 
3.11   Listing and Maintenance Requirements.
 
The issuance and sale of the Securities under this Agreement does not contravene
the rules and regulations of the trading market on which the Company Common
Stock is currently listed or quoted, and no approval of the shareholders of the
Company thereunder is required for the Company to issue and deliver to Purchaser
the maximum number of Securities contemplated by this Agreement.
    
 
5

--------------------------------------------------------------------------------

 
  
3.12   Offering Exemption.
 
The offering, sale, and issuance of the Securities are exempt from registration
under the Securities Act and the rules and regulations promulgated thereunder.
 
3.13   Use of Proceeds.
 
The proceeds received by the Company from the sale of the Securities at the
Closing shall be used by the Company solely as a contribution to the LLC.
 
3.14   Disclosure.
 
Neither this Agreement nor any other document provided to the Purchaser by the
Company in connection with the transactions contemplated thereby contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading as of the date thereof or the applicable Closing
Date.  There is no fact known to the Company (other than future general economic
or market conditions or future governmental regulation not currently pending or
proposed or introduced) which materially adversely affects or in the future may
materially adversely affect the business, operations, affairs, prospects,
condition, properties or assets of the Company and its subsidiaries.
 
3.15   Taxes.
 
All Tax Returns required to be filed by or with respect to the Company
(including any consolidated, combined or unitary Tax Return that includes the
Company) have been timely filed.  All Taxes required to be shown on such Tax
Returns or otherwise due by or with respect to the Company have been timely
paid.  All such Tax Returns are true, correct and complete in all material
respects.  No adjustment relating to such Tax Returns has been proposed formally
or informally by any Governmental Authority and, to the Knowledge of the
Company, no basis exists for any such adjustment.  To the Knowledge of the
Company, there are no pending or threatened Actions for the assessment or
collection of Taxes against the Company or any Person that was included in the
filing of a Tax Return with the Company on a consolidated, combined or unitary
basis.  There are no Tax liens on any of the Company’s assets.  There are no
requests for information outstanding that could affect the Taxes relating to the
Company.  The Company has not received any notice or inquiry from any
jurisdiction where the Company does not currently file Tax Returns to the effect
that such filings may be required with respect to the Company or that the
Company may otherwise be subject to taxation by such jurisdiction.  The Company
has properly and timely withheld, collected or deposited all amounts required to
be withheld, collected or deposited in respect of Taxes.  There are no Tax
investigations, inquiries or audits by any Tax authority in progress relating to
the Company, nor has the Company received any written notice indicating that a
Governmental Authority intends to conduct such an audit or investigation.
   
 
6

--------------------------------------------------------------------------------

 
   
ARTICLE IV
 
REPRESENTATIONS OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as follows:
 
4.1   Authorization; No Conflicts.
 
Purchaser has all requisite power and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by Purchaser of this Agreement have been
duly authorized by all requisite action of Purchaser, and this Agreement
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.  Purchaser’s execution, delivery and
performance of this Agreement, its consummation of the transactions contemplated
hereby, and its compliance with the provisions hereof will not (a) violate any
provision of any Law applicable to Purchaser or any of its properties or assets
or (b) conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time, or both) a
default or give rise to any right of termination, cancellation or acceleration
under, or result in the creation of any Encumbrance upon any of the properties
or assets of the Company or its subsidiaries or the Purchaser or under the
Fundamental Documents of Purchaser.
 
4.2   No Consent or Approval Required.
 
No consent, approval or authorization of, or declaration to or filing with, any
Person is required for the valid authorization, execution and delivery by
Purchaser of this Agreement, or for its consummation of the transactions
contemplated hereby, other than those consents, approvals, authorizations,
declarations or filings which have been obtained or made, as the case may be.
 
4.3   Investment Representations.
 
(a)   Purchaser has such knowledge and experience in financial and business
matters that he or it is capable of utilizing the information made available to
such Purchaser, including the information included in reports filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, to evaluate the merits and risks of an
investment in the Company and to make an informed investment decision with
respect thereto.
 
(b)   Purchaser represents and warrants that it is an "accredited investor"
within the meaning of Regulation D, promulgated by the Commission under the
Securities Act.
 
(c)   Purchaser understands and acknowledges that the offering of the Securities
has not been considered or approved by any Governmental Authority.
 
(d)   Purchaser recognizes that an investment in the Company involves certain
risks, and has taken full cognizance of the risk factors related to the
Securities.
  
 
7

--------------------------------------------------------------------------------

 
  
(e)   The Securities issued to Purchaser were issued for such Purchaser’s own
account, for investment purposes only and were not acquired with a view towards
resale or further distribution. Purchaser understands that the Securities have
not been registered for sale under the Securities Act or registered or qualified
under any applicable state securities Laws and that the Securities issued to
such Purchaser cannot be offered for sale or sold by such Purchaser or anyone
acting for such Purchaser's account or on such Purchaser’s behalf without the
registration of the Securities, as applicable, and/or the fulfillment of other
regulatory requirements or the availability of an exemption from registration or
any other such requirements.
 
(f)   Purchaser further understands that, with respect to the Securities, the
exemption from registration afforded by Rule 144 (the provisions of which are
known to Purchaser) promulgated under the Securities Act depends on the
satisfaction of various conditions, and that, if applicable, Rule 144 may only
afford the basis for sales of such Securities only in limited amounts.
 
(g)   Purchaser has not and none of its officers, directors or employees (or any
affiliate of the foregoing) employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated hereby and Purchaser will not have any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated hereby.
 
(h)   Purchaser further understands that the Company is entering into this
Agreement with Purchaser in reliance upon Purchaser’s representations to the
Company contained in this Section 4.3.
ARTICLE V
CLOSING CONDITIONS
 
5.1   Purchaser’s Closing Conditions.
 
(a)   The obligations of the Purchaser under Section 2.1 of this Agreement are
subject to the satisfaction or waiver, on or before the Closing Date, of each of
the following conditions:
 
(i)   Representations and Warranties.  The representations and warranties of the
Company contained in Section 3 of this Agreement shall be true on and as of the
Closing Date.
 
(ii)   Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.
 
(iii)   Approvals.  The Company shall have obtained any and all consents,
waivers, registrations, approvals or authorizations, with or by any governmental
body and all consents, waivers, approvals or authorizations of any other person
required for the valid execution of this Agreement and for the consummation of
the transactions contemplated hereby.
  
 
8

--------------------------------------------------------------------------------

 
  
(iv)   Related Documents.  The applicable parties have executed and delivered
the LLC Contribution Agreement and the LLC Agreement.
 
(v)   Cuming Stock Purchase Agreement. The parties to the SPA shall have
consummated the transactions contemplated by the SPA, including entering into
that certain lease pursuant to Section 7.1(l) of the SPA.
  
5.2   Company’s Closing Conditions.
 
(a)   The obligations of the Company under Section 2.1 of this Agreement are
subject to the satisfaction or waiver, on or before the Closing Date, of each of
the following conditions:
 
(i)   Representations and Warranties.  The representations and warranties of the
Purchaser contained in Article 4 of this Agreement shall be true on and as of
the Closing Date
 
(ii)   Payment of Purchase Price.  The Purchaser shall have delivered the
Purchase Price as contemplated by Section 2.1 of this Agreement.
 
(iii)   Approvals.  The Company shall have obtained any and all consents,
waivers, registrations, approvals or authorizations, with or by any governmental
body and all consents, waivers, approvals or authorizations of any other person
required for the valid execution of this Agreement and for the consummation of
the transactions contemplated hereby.
 
(iv)   Related Documents.  The applicable parties have executed and delivered
the LLC Contribution Agreement and the LLC Agreement.
 
(v)   Cuming Stock Purchase Agreement. The parties to the SPA shall have
consummated the transactions contemplated by the SPA, including entering into
that certain lease pursuant to Section 7.1(l) of the SPA.
 
ARTICLE VI
  
MISCELLANEOUS
 
6.1   Certain Definitions.
 
“Action” means any Claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Claim” means any and all administrative, regulatory or judicial actions, suits,
petitions, appeals, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations, proceedings, consent orders or
consent agreements.
 
“Commission” means the Securities and Exchange Commission.
  
 
9

--------------------------------------------------------------------------------

 
  
“Conveyance Taxes” means all transfer, stamp, stock transfer and similar Taxes.
 
“Encumbrance” means any mortgages, Judgments, claims, liens, security interests,
pledges, escrows, charges, preemptive rights, rights of first offer or first
refusal or other encumbrances of any kind or character whatsoever.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fundamental Documents” means the documents by which a Person (other than an
individual) established legal existence or which govern its internal
affairs.  For example, the “Fundamental Documents” of a corporation would be its
charter, including any certificates of designations filed with the applicable
Secretary of State, and by-laws.
 
“Governmental Authority” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, Federal,
state or local.
 
“Judgments” means all judgments, injunctions, citations, orders and decrees of
all courts and arbitrators in proceedings or actions in which the Person in
question is a party or by which any of its assets or properties is bound.
 
“Knowledge” means, with respect to the Company, the knowledge of Eugene L.
Butler.
 
“Law” means, as to any Person, all provisions of laws, statutes, published
ordinances, rules, regulations and all permits, certificates or orders of any
Governmental Authority, applicable to such Person or any of its properties or
assets, and all Judgments, applicable to such Person.
 
“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Authority (or any department, agency, or political subdivision
thereof).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges.
 
“Tax Returns” means any return, declaration, report, election, Claim for refund
or information return or other statement or form filed or required to be filed
with any Tax authority relating to Taxes, including any schedule or attachment
thereto or any amendment thereof.
 
10

--------------------------------------------------------------------------------

 
  
6.2   Reservation of Common Stock.
 
As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, a sufficient number of shares of
Company Common Stock for the purpose of enabling the Company to issue Shares
pursuant to this Agreement.   
 
6.3   Rule 144; Registration Rights.
 
(a)   The Company covenants that it will file the reports required to be filed
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder (or, in the event that the Company is not
required to file such reports, it will make publicly available information as
set forth in Rule 144(c)(2) promulgated under the Securities Act), and it will
take such further action as Purchaser may reasonably request, or to the extent
required from time to time to enable Purchaser to sell its Securities without
registration under the Securities Act within the limitation of the exemption
provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the Commission (collectively, “Rule 144”).  Upon request of Purchaser, the
Company will deliver to Purchaser a written statement as to whether it has
complied with such requirements.
 
(b)   If at any time after the six (6) month anniversary of the Closing Date,
the Purchaser is unable to sell the Shares pursuant to Rule 144 due to the
Company’s failure to make current public information available in accordance
with the applicable requirements of section (c) of Rule 144 under the Securities
Act, then the Purchaser shall have the right, exercisable by making a written
request (the “Demand Request”) to the Company to require the Company to file a
registration statement (the “Demand Registration Statement”) with the Commission
covering, for the Purchaser, all of the Shares, on commercially reasonable
terms; provided, however, that, the Purchaser shall not have the right under
this Section 6.3 to make more than one (1) Demand Request, and the Company’s
obligation under this Section 6.3 shall be limited to no more than one (1)
Demand Registration Statement, and; provided further, that if the Company
corrects any such failure to make current public information available in
accordance with section (c) of Rule 144 under the Securities Act prior to its
receipt of such Demand Request from Purchaser, then the Purchaser shall not have
the right to exercise its right under this Section 6.3(b) due to such failure
(but Purchaser shall retain its rights hereunder in respect of any subsequent
failure to make such current public information available).  The Company will
file the Demand Registration Statement no later than sixty (60) days after the
Company’s receipt of the Demand Request.
 
(c)   Registration expenses in connection with any registration pursuant to
Section 6.3(b) above shall be borne by the Company as is customary for such
registration rights, regardless of whether or not such registration has become
effective.
 
6.4   Survival.
 
All covenants, agreements, representations and warranties made by the Company in
this Agreement or any certificate or instrument delivered to the Purchaser
pursuant to or in connection with this Agreement shall survive the execution and
delivery of this Agreement and the issuance, sale and delivery of the
Securities.
  
 
11

--------------------------------------------------------------------------------

 
  
6.5   No Third Party Beneficiaries.
 
This Agreement shall not confer any rights or remedies upon any Person other
than the parties hereto and their respective successors and permitted assigns,
personal representatives, heirs and estates, as the case may be.
 
6.6   Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  No party hereto
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other parties hereto;
provided, however, that Purchaser may assign any of its rights under this
Agreement to any affiliate of Purchaser, provided that such assignment does not
subject the Company to any additional obligation under or violation of the
Securities Act, the Exchange act or any other securities law.
 
6.7   Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
6.8   Notices.
 
Any notice, request, demand or other communication required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery to the party to be notified, upon the date of transmittal of
services via telecopy to the party to whom notice is given, or on the third day
after deposit in the United States Post Office, by registered or certified mail,
with postage and fees prepaid and addressed to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
If to the Company, to:
 
Deep Down, Inc.
8827 W. Sam Houston Parkway N., Suite 100
Houston, TX 77040
Fax: (281) 949-5086
Attention:  Michael J. Newbury
 
with a copy to:
 
Looper Reed & McGraw, P.C.
1300 Post Oak Blvd, Suite 2000
Houston, Texas 77056
Facsimile: (713) 986-7100
Attention: Jeffrey D. Hopkins
  
 
12

--------------------------------------------------------------------------------

 
  
If to Purchaser, to:
 
Flotation Investor, LLC
c/o York Capital Management
767 Fifth Avenue, 17th Floor
New York, NY  10153
Attention:  Joshua Ratner


with a copy to:
 
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Fax: (212) 872-1002
Attention:  Geoffrey Secol
 
6.9   Amendments and Waivers.
 
No amendment to or waiver of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by both the Company and
Purchaser.  No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
6.10   Entire Agreement; Severability.
 
This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings among the parties hereto with respect to such subject matter.  It
is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the law and public
policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
6.11   Binding Arbitration.
 
(a)   AAA Arbitration.  In the event of any dispute, claim or controversy
between or among the parties to this Agreement arising out of or relating to
this Agreement or any breach thereof, including, without limitation, any claim
that this Agreement or any of its parts is invalid, illegal or otherwise
voidable or void, whether such dispute, claim or controversy sounds in contract,
tort, equity or otherwise, and whether such dispute, claim or controversy
relates to the meaning, interpretation, effect, validity, performance or
enforcement of the Agreement, such dispute, claim or controversy shall be
settled by and through an arbitration proceeding to be administered by the
American Arbitration Association (or any like organization successor thereto) in
New York, New York, in accordance with the American Arbitration Association’s
Commercial Arbitration Rules.  Each of the parties to this Agreement hereby
agrees and consents to such venue and waives any objection thereto.  The
arbitrability of any such dispute, claim or controversy shall likewise be
determined in such arbitration.  Such arbitration proceeding shall be conducted
in as expedited a manner as is then permitted by the commercial arbitration
rules (formal or informal) of the American Arbitration Association.  Both the
foregoing agreement of the parties to this Agreement to arbitrate any and all
such disputes, claims and controversies and the results, determinations,
findings, judgments and/or awards rendered through any such arbitration shall be
final and binding on the parties hereto and may be specifically enforced by
legal proceedings.  Notwithstanding any provision of this Agreement relating to
which state laws govern this Agreement, all issues relating to arbitrability or
the enforcement of the agreement to arbitrate contained herein shall be governed
by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and the federal common
law of arbitration.
   
 
13

--------------------------------------------------------------------------------

 
   
(b)   Procedure.  Such arbitration may be initiated by written notice from any
party to this Agreement to the other parties hereto setting forth a demand for
arbitration and detailing with specificity the nature of the dispute, claim or
controversy to be arbitrated (the “Arbitration Notice”).  Within two (2)
business days following receipt of the Arbitration Notice, each party shall
exchange lists of three (3) acceptable, qualified arbitrators.  Within two (2)
business days following the exchange of lists of acceptable arbitrators, the
parties shall select by mutual agreement (3) three arbitrators from their
original lists.  If no such agreement is reached within seven (7) business days
following the delivery of the Arbitration Notice, the New York office of the
American Arbitration Association shall select (3) three arbitrators from the
original lists provided by the parties to serve as the arbitrators.  Time is of
the essence of this arbitration procedure, and all arbitration hearings will,
unless determined to be impracticable or not in the interests of justice by the
arbitrators, be commenced within ninety (90) days of the service of a demand for
arbitration, and the arbitrators shall be instructed and required to render his
or her decision within ten (10) days following completion of the
arbitration.  The arbitrators shall provide a written statement setting forth
the factual basis and legal reasoning supporting any decision or award, pursuant
to Rule R-42(b) of the American Arbitration Association’s Commercial Arbitration
Rules.
 
(c)   Discovery Rules.  The parties will be entitled to take discovery in
accordance with the provisions of the New York Rules of Civil Procedure, but
either party may request that the arbitrator limit the amount or scope of
discovery and, in determining whether to do so, the arbitrators shall balance
the need for discovery against the parties’ mutual desire to resolve disputes
expeditiously and inexpensively.
 
(d)   Qualifications of Arbitrators.  The arbitrators in any such arbitration
shall, insofar as is practicable, be a person who is expert in the subject
matter of the dispute.
 
(e)   Governing Law.  The arbitrators shall follow any applicable federal and
New York state substantive law.
 
(f)   Opportunity to Present Evidence.  Prior to rendering his or her
determination or award, the arbitrator(s) shall afford each party an opportunity
to express its views as to the proper determination of the matters under
arbitration, orally or in writing as the arbitrators may deem appropriate;
provided, however, that (i) any party submitting written material shall be
required to submit a copy of that material to the other parties, who shall have
the opportunity to submit a written reply to that material within ten (10)
business days, and (ii) if any party is to submit oral statements, the other
parties shall be afforded a reasonable opportunity to be present at the time at
which these oral statements are made before the arbitrator(s) and to reply
orally.
   
 
14

--------------------------------------------------------------------------------

 
   
(g)   Experts Engaged by Arbitrators.  The arbitrators may, at their discretion
and at the expense of the parties who will bear the cost of the arbitration,
employ an expert to assist them in their determination.
 
(h)   Costs of Arbitration.  The fees of the arbitrators and the cost of the
arbitration proceeding and any proceeding in court to confirm or to vacate any
arbitration award, as applicable (including, without limitation, attorneys’ fees
and costs), shall be borne by the unsuccessful party and shall be awarded as
part of the arbitrators’ judgment.
 
(i)   Venue and Jurisdiction.  This Agreement and all matters related to this
Agreement will be construed and enforced in accordance with the internal laws of
New York irrespective of its conflicts of law rules.  The parties hereby consent
to the jurisdiction of, and venue in, the courts in the County of New York, New
York, to enforce any arbitration award or to hear any application for injunctive
relief as provided for in this Agreement.
 
(j)   Exclusive Remedy.  The parties to this Agreement agree that arbitration as
set forth above shall be the sole means of resolving any disputes, claims and
controversies among them arising out of this Agreement.  The parties to this
Agreement hereby waive to the fullest extent permitted by law any right to or
claim for any punitive or exemplary damages against the others and agree that in
the event of a dispute between or among them, each shall be limited to the
recovery of only the actual damages sustained.
 
(k)   Survival.  The arbitration provisions of this Section 6.11 are
self-executing and shall remain in full force and effect after the expiration or
termination of this Agreement.  If any party fails to appear at any properly
noticed arbitration proceeding, an award may be entered against such party by
default or otherwise, notwithstanding such failure to appear.
 
(l)   Injunctive Relief.  The obligation herein to arbitrate shall not prevent
any party from seeking temporary restraining orders, preliminary injunctions or
other procedures in a court to obtain interim relief when deemed necessary by
such court to preserve the status quo or prevent irreparable injury pending
resolution by arbitration of the actual dispute.
 
(m)   ACKNOWLEDGEMENT. EACH PARTY TO THIS AGREEMENT UNDERSTANDS AND AGREES THAT:
 
(i)   ARBITRATION IS FINAL AND BINDING ON THE PARTIES.
 
(ii)   EACH PARTY TO THIS AGREEMENT IS WAIVING ITS RIGHT TO SEEK REMEDIES IN
COURT, INCLUDING THE RIGHT TO A JURY TRIAL.
 
(iii)   PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT
FROM COURT PROCEEDINGS.
  
(iv)   ANY PARTY'S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY THE
ARBITRATOR(S) IS STRICTLY LIMITED.
 
[Signature page follows]
  
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this
Agreement as of the day and year first above written.
 
  

  DEEP DOWN, INC.          
 
By:
/s/ Eugene L. Butler       Name: Eugene L. Butler       Title: Executive
Chairman          

 
  
 
16

--------------------------------------------------------------------------------

 
  

  FLOTATION INVESTOR, LLC          
 
By:
/s/ Joshua Ratner       Name: Joshua Ratner       Title: VP & Secretary        
 

 
 
 
 
 
17

--------------------------------------------------------------------------------